Appeal from an order of the Family Court, Wayne County (John B. Nesbitt, J.), entered December 29, 2004 in a proceeding pursuant to Family Court Act article 4. The order denied respondent’s objections to the order of the Support Magistrate.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly denied respondent’s objections to the Support Magistrate’s order, by which the Support Magistrate denied respondent’s motion to “correct” a prior order of a different Support Magistrate (initial Support Magistrate) awarding petitioner a judgment for child support arrears in the amount of $21,770 for a period of over five years. Upon our review of the record, we conclude that the initial Support Magistrate properly fixed the amount of child support arrears (see Matter of Frowein v Murray, 298 AD2d 647, 648 [2002]; Miller v Miller, 117 AD2d 719, 720 [1986]). Present—Scudder, J.P., Kehoe, Martoche, Green and Hayes, JJ.